Citation Nr: 9931716	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-07-806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether the reduction in rating from 20 percent to 10 
percent for service-connected residuals of a right scapula 
injury was proper.

2.  Whether the reduction in rating from 20 percent to 10 
percent for service-connected residuals of a left scapula 
injury was proper.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1992 to December 
1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which reduced the veteran's 20 percent ratings 
to 10 percent ratings for service-connected residuals of 
right and left scapula injuries.  The veteran's notice of 
disagreement was received in January 1998.  A statement of 
the case was mailed to the veteran in February 1998.  The 
veteran's substantive appeal was received in April 1998.  

In a July 1998 rating decision, entitlement to service 
connection was granted for a cervical spine disability with 
headaches, with an evaluation of 10 percent effective 
September 17, 1997.  Notice of this decision was provided to 
the veteran in July 1997.  The veteran did not thereafter 
appeal this decision.


FINDINGS OF FACT

1.  The medical evidence of record does not establish 
improvement in the service connected residuals of a right 
scapula injury.

2. The medical evidence of record does not establish 
improvement in the service connected residuals of a left 
scapula injury.



CONCLUSIONS OF LAW

1.  The preponderance of the evidence and application of 38 
C.F.R. § 3.344(a) do not warrant a reduction in rating from 
20 to 10 percent for residuals of a right scapula injury.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.105(e), 3.344(c), 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Code 5203 (1999).

2.  The preponderance of the evidence and application of 38 
C.F.R. § 3.344(a) do not warrant a reduction in rating from 
20 to 10 percent for residuals of a left scapula injury.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.105(e), 3.344(c), 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Code 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran's claims are 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  His assertions that the disabilities did not 
improve are plausible.  The Board is also satisfied that all 
relevant facts have been properly developed with respect to 
the claims and that no further development is required to 
comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1999).

A reduction in an assigned disability rating which has been 
in effect for less than 5 years is permissible (upon 
compliance with various due process requirements) where 
medical examination reveals there has been improvement in the 
service-connected disability.  38 C.F.R. §§ 3.105(e), 
3.344(c) (1999).  With any rating reduction, not only must it 
be determined that an improvement in a disability has 
actually occurred, but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  Brown v. 
Brown, 5 Vet. App. 413 (1993).

In addition, the veteran asserts that his shoulders "snap" 
which causes pain.  The Board notes that in consideration of 
limitation of motion, The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has set forth certain guidelines.  In the case of DeLuca v. 
Brown, 8 Vet.App. 202 (1995), the Court has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In this case, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 (1999).  It was also 
held that the provisions of 38 C.F.R. § 4.14 (1999) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's claim concerning the propriety of 
the reduction in ratings for residuals of right and left 
scapula injuries.  However, in that regard, the Board notes 
that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet.App. 7 (1996). 

Historically, the Board notes that the veteran suffered a 
bilateral shoulder injury during hand to hand combat training 
in service in early 1993.  The veteran's service medical 
records indicate that he was treated on several occasions in 
1993 and 1994 for this injury and the residuals therefrom.  
Specifically, the veteran received physical therapy for 
bilateral shoulder pain and a chronic snapping scapula during 
service.  Finally, in October 1994, the veteran was examined 
by a medical board at Fort Benning, Georgia to determine the 
severity of his chronic snapping scapula.  During the 
examination, the veteran explained that he has had pain in 
the posterior aspects of his shoulders any time he lifts his 
arm above 90 degrees of abduction.  The veteran indicated 
that he had snapping in his scapulas which when the scapula 
pops, he has reproducible pain.  Conservative therapy such as 
nonsteroidal anti-inflammatory drugs, physical therapy and 
local injections were tried without success.  Physical 
examination revealed his upper extremity strength was 5/5 in 
his biceps, triceps, and interossei.  Sensation was intact to 
light touch.  Range of motion of the shoulders showed he had 
abduction to 170 degrees, external rotation to 60 degrees and 
internal rotation to the level of T8 bilaterally.  No atrophy 
around the shoulders was noted.  Abduction external rotation 
strength was noted to be 5/5.  The veteran had palpable 
popping of the scapula when he abducted his arm greater than 
90 degrees.  He was noted to have no winging of his scapula.  
The examiner noted that the veteran had an electromyogram in 
August 1993 which was negative.  The computerized tomography 
(CT) scan failed to reveal any abnormalities of the scapula.  
The veteran also had anteroposterior and trans-scapular view 
of both shoulders which was within normal limits.  The 
veteran was assessed with chronic snapping scapula, and the 
examiner noted that the veteran did not meet the physical 
standards for retention in service.  The case was referred to 
the Physical Evaluation Board for disposition.  The veteran 
was thereafter discharged in December 1994.

In an April 1995 rating decision, the RO granted entitlement 
to service connection for chronic snapping scapula, left and 
right shoulders.  The veteran was rated under Diagnostic Code 
5203, with a 20 percent evaluation assigned to the left 
shoulder and a 20 percent evaluation assigned to the right 
shoulder.  The RO's decision was based on the medical board 
evidence of records.  The RO indicated that disabilities of 
the musculoskeletal system result in anatomical damage, 
functional loss and evidence of disuse, and/or abnormal 
excursion of movement.  The RO stated that in determining 
disability evaluations of the shoulder, consideration would 
be given to impairment of function manifested by findings of 
ankylosis (frozen joint), limitation of motion, nonunion, the 
severity and frequency of dislocation and/or painful motion.  
The RO then determined that those findings were consistent 
with a 20 percent evaluation for the right shoulder and a 20 
percent evaluation for the left shoulder.  The RO also noted 
that the evidence did not show favorable ankylosis of the 
scapulohumeral articulation; or, recurrent dislocation of the 
humerus with guarding of arm movements; or, malunion of the 
humerus with marked deformity to warrant a 30 percent 
evaluation for either the right shoulder or the left 
shoulder.

Thereafter, in July 1997, the veteran was afforded a routine 
VA examination to determine the current status of his 
service-connected disability.  The examiner noted that the 
veteran complained of daily pain from both shoulders which 
goes across his chest and upper back when he moves his arms.  
The examiner found that the veteran had full range of motion 
of his shoulders, and there was no swelling.  There was no 
erythema, and there was no ecchymoses.  The veteran's deep 
tendon reflexes were 1+ triceps, 1+ brachial, +- 
brachioradialis.  They were 1+ and equal bilaterally.  The 
veteran's motor strength was 5 out of 5.  His grip strength 
was 5 out of 5.  His sensation was intact to fine touch, to 
heat and cold, and to vibratory sense.  He had no flaring of 
the scapulae on examination.  The veteran had full pronation 
and supination.  He had no warmth to touch.  The examiner 
noted that he felt slight crepitus when the veteran moved 
either shoulder and with palpation.  The veteran had no noted 
subluxation or instability.  There was no swelling and no 
deformity.  The veteran was diagnosed with subjective 
complaints of shoulder pain and neck pain.  

Based on the results of the July 1997 VA examination, the RO 
proposed to reduce the veteran's evaluation of bilateral 
shoulder disability from 20 percent to 10 percent for both 
the right and the left shoulders.  The RO held that in 
determining disability evaluations of the shoulder, 
consideration will be given to impairment of function 
manifested by findings of ankylosis (frozen joint), 
limitation of motion, nonunion, the severity and frequency of 
dislocation and/or painful motion.  The RO further stated 
that the intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.

The RO proposed to decrease the evaluation of the veteran's 
bilateral shoulder disability to 10 percent for each shoulder 
based on the results on the results of the July 1997 
examination.  

The veteran testified at a personal hearing at the RO in 
September 1997.  The veteran testified that his residuals of 
his left and right scapula injuries had not improved, but 
have gotten worse.  Specifically, the veteran indicated that 
he still experienced a constant reproducible popping and 
snapping just from turning at the waist and from movements 
with his arms.

The veteran also submitted copies of November 1995 magnetic 
resonance imaging (MRI) tests of his right and left 
shoulders.  The magnetic resonance imaging of the right 
shoulder showed no bone destruction or abnormal signal in the 
bone.  Degenerative bony changes about the shoulder joint 
were seen.  The acromioclavicular joint showed some minimal 
degenerative changes and lateral downsloping of the acromion.  
Rotator cuff tear was not seen.  The glenoid labra were 
grossly intact.  The long head of the biceps tendon and 
subscapularis tendon were intact.  The magnetic resonance 
imaging of the left shoulder showed no bone destruction or 
osteonecrosis about the shoulder joint.  The acromio-
clavicular joint showed some minimal degenerative changes.  
The glenoid labra were grossly intact on the basis of the 
images.  No evidence of rotator cuff tear was seen.  The long 
head of the biceps tendon and subscapularis tendon were 
intact.  There was a small amount of fluid within the 
subcoracoid bursa.  

In addition to the magnetic resonance imaging reports, the 
veteran also submitted outpatient treatment reports from VA 
Orthopedic Clinic, Sayre from June 1995 to October 1997.  
These records indicate that the veteran sought treatment for 
his chronic snapping shoulders.  

Thereafter, in a December 1997 Hearing Officer Decision, the 
RO decreased the veteran's evaluation of chronic snapping 
scapula, left and right shoulders, to 10 percent for each 
shoulder.  The RO stated that an evaluation of 10 percent is 
assigned if there is a malunion or nonunion of the clavicle 
of scapula.  A higher evaluation of 20 percent is not 
warranted unless the record shows dislocation of the clavicle 
or scapula, or nonunion of the clavicle or scapula with loose 
movement.  The RO indicated that the veteran's prior 20 
percent evaluation was based on service medical findings of 
objective pain and palpable popping of the scapula on 
abduction over 90 degrees.  There was also slight limitation 
of abduction.  The RO noted that the veteran's disability had 
not been static for over five years.  The recent VA 
examination and outpatient treatment reports showed full 
range of motion with only slight popping.  Pain was noted 
only on attempting to hold arms above the shoulder level.  
Strength and sensation were normal.  The RO concluded that 
the cited evidence did not indicate that the case presented 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

The veteran is currently rated under Diagnostic Code 5203 
which governs ratings for impairment of the scapula.  As 
stated above, malunion of the clavicle or scapula, or 
nonunion without loose movement, warrants a 10 percent 
rating. A 20 percent rating requires nonunion with loose 
movement or dislocation. These disabilities may also be rated 
on the basis of impairment of function of the contiguous 
joint.  

Diagnostic Code 5201 governs limitation of motion of the arm.  
Under Code 5201, a 20 percent evaluation is warranted where 
motion of the arm is limited at the shoulder level.  The 
Board notes that the RO decreased the veteran's rating to 10 
percent for each shoulder based on the improvement of the 
veteran's range of motion.  Specifically, the RO indicated 
that the veteran's range of motion had increased from slight 
limitation of motion, as noted at the veteran's medical board 
examination in October 1994, to full range of motion, as 
noted at the veteran's July 1997 examination.  However, the 
veteran is not rated under limitation of motion.  Moreover, 
the lowest rating for limitation of motion of the arm under 
Diagnostic Code 5201 is 20 percent.  

A review of the medical evidence of record indicates that the 
veteran has continued to complain of the same chronic 
snapping in his shoulders since service.  The veteran 
reported at his personal hearing and at his medical 
examinations that the chronic snapping of his shoulders 
causes pain.  Moreover, the objective medical findings of 
record are consistent throughout.  Specifically, the 
veteran's computerized tomography scan, magnetic resonance 
imaging, and X-rays have always been negative for any 
objective findings of a shoulder disability.  The medical 
board examiners as well as recent VA examiners have noted a 
snapping/popping sound in the veteran's shoulders since 
service.  The only difference between the medical board 
evaluation and the most recent medical examination is the 
slight difference in range of motion.  Again, the Board notes 
that the veteran's 20 percent evaluations were decreased to 
10 percent on this basis alone, even though the veteran is 
not rated under limitation of motion, and even though the 
veteran contends that he feels pain on motion.  The RO did 
not show that improvement in range of motion reflects an 
improvement in the veteran's pain.  As such, the current left 
and right scapula disability picture does not reflect an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Accordingly, 
restoration of a 20 percent rating for residuals of a right 
scapula injury and restoration of a 20 percent rating for 
residuals of a left scapula injury is warranted.


ORDER

As the reduction in rating from 20 percent to 10 percent for 
residuals of right scapula injury was improper, the appeal is 
granted, subject to the regulations governing payment of 
monetary awards.

As the reduction in rating from 20 percent to 10 percent for 
residuals of left 

scapula injury was improper, the appeal is granted, subject 
to the regulations governing payment of monetary awards.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

